EXHIBIT 10.7




 


 
CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION

 



Amendment No. 4 to Turnkey Engineering, Procurement
and Construction Agreement




This Amendment No. 4 to Turnkey Engineering, Procurement and Construction
Agreement for Solar Photovoltaic Generating Facility (this “Amendment”), is made
and entered into as of this 25th   day of September 2009, by and among Florida
Power & Light Company (“FPL”) and SunPower Corporation, Systems (“Contractor”,
together with FPL, the “Parties”, individually, a “Party”).


W I T N E S S E T H:
 


WHEREAS, the Parties entered into that certain Turnkey Engineering, Procurement
and Construction Agreement for Solar Photovoltaic Generating Facility, dated as
of July 3, 2008 (as amended by Amendment to Turnkey Engineering, Procurement and
Construction Agreement for Solar Photovoltaic Generating Facility, dated as of
October 7, 2008, Amendment 2 to Turnkey Engineering, Procurement and
Construction Agreement for Solar Photovoltaic Generating Facility, dated as of
November 25, 2008, and Amendment 3 to Turnkey Engineering, Procurement and
Construction Agreement for Solar Photovoltaic Generating Facility, dated as of
March 26, 2009,  the “Agreement”); and


WHEREAS, the Parties have agreed to amend the Agreement as set forth in this
Amendment; and


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:


1. The Agreement shall be amended by deleting “Appendix N” of the Agreement in
its entirety and inserting “Appendix N” to this Amendment in lieu thereof.
 
2. This Amendment is executed in connection with, and is deemed to be a part of,
the Agreement.  Upon the execution of this Amendment, this Amendment shall
thereafter automatically become a part of the Agreement.  Wherever the terms of
this Amendment and the terms of the Agreement are in conflict, the terms of this
Amendment shall govern and control.  Capitalized terms used herein, unless
otherwise defined in this Amendment, shall have the meanings ascribed to them in
the Agreement.
 
3. The execution, delivery, and performance of this Amendment has been duly
authorized by all requisite corporation action and this Amendment constitutes
the legal, valid and binding obligation of FPL and Contractor, enforceable
against each Party in accordance with its terms.
 
4. If any one or more of the provisions of this Amendment should be ruled
illegal, wholly or partly invalid or unenforceable by a court or other
government body of competent
 
1

--------------------------------------------------------------------------------


 jurisdiction under present or future laws, then:  (i) the validity and
enforceability of all provisions of this Amendment not ruled to be invalid or
unenforceable shall be unaffected and remain in full force and effect; (ii) the
effect of the ruling shall be limited to the jurisdiction of the court or other
government body making the ruling; (iii) the provision(s) held illegal, wholly
or partly invalid or unenforceable shall be deemed amended, and the court or
other government body is authorized to reform the provision(s), to the minimum
extent necessary to render them valid and enforceable in conformity with the
Parties’ intent as manifested herein.
 
5. The Parties acknowledge and agree that this Amendment may be executed in
multiple counterparts, and transmitted via telecopy, each such counterpart
(whether transmitted via telecopy or otherwise), when executed, shall constitute
an integral part of one and the same agreement between the Parties.
 
6. Except as expressly modified by this Amendment, all of the terms, conditions,
covenants, agreements and understandings contained in the Agreement shall remain
unchanged and in full force and effect, and the same are hereby expressly
ratified and confirmed by the Parties.
 
 [BALANCE OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURES TO FOLLOW]
 

                                                         
 
2

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties have affixed their signatures, effective on the
date first written above.


Florida Power & Light Company




By: /s/ William
Yeager                                                                
Name:  William Yeager
Title:  VP E&C






SunPower Corporation, Systems




By: /s/ Kevin P.
Hennessy                                                                
Name:  Kevin P. Hennessy
Title:  Director, PMO








 


 


 


 
[Signature Page to Amendment to Agreement]





 
3

--------------------------------------------------------------------------------

 


 
Revised 9-24-09
                     
APPENDIX N - Termination Payment Schedule
               
Schedule of Termination of Values
                     
Termination Dollars Due*
% Owed of Total Contract Price
If Terminated After:
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
 
   
$***
***%
***
 
   
$***
***%
***
 
   
$***
***%
***
 
   
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
     
$***
***%
***
                           
*Termination values are based on a Contract Price of $***. If the Contract Price
is adjusted pursuant to the Agreement, the termination values shall be adjusted
to the product of the adjusted Contract Price and the applicable "% Owed of
Total Contract Price" for a given termination value.
       
Note:
     
The Termination Payment due and payable upon a termination on or prior to
January 1, 2009, shall be the applicable amount provided for under the column
"Termination Dollars Due" for a termination on or after a date specified under
the column "If Terminated After" less the aggregate amount of the Contract Price
paid by FPL to Contractor as of such date. The Termination Payment due and
payable upon a termination after January 1, 2009 shall be the greater of: (1)
the applicable amount provided for under the column "Termination Dollars Due"
for a termination on or after a date specified under the column "If Terminated
After" less the aggregate amount of the Contract Price paid by FPL to Contractor
as of such date and (2) the aggregate amount of outstanding approved and unpaid
Requests for Payment made pursuant to the Agreement which entitle Contractor to
payment in accordance with the Construction and Milestone Payment Schedule.  If
FPL issues a Notice to Proceed before January 1, 2009, the parties will
consider, in their sole discretion, amending by mutual agreement the dates
stated in this Appendix N.







*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

